Gilchrist, J.
The indictment should contain a description of the pieces of silver stolen. ' In Rex v. Fry, cited in Russell on Crimes 109, it was held that “ten pounds in monies numbered,” was bad upon a motion in arrest of judgment.
In this State, in the county of Carroll, it has lately been held, that “ sundry pieces of silver coin, current by law within this State, amounting together to the sum of twelve dollars, of the goods, chattels and monies of &c.,” was an insufficient description of property alleged to have been stolen.
The authorities show that a defect of this kind is not cured by a verdict, and by reason of it the judgment must be reversed; and it is unnecessary to inquire into the other ground of error.

Judgment reversed.